Citation Nr: 1625675	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected headache disorder on and after January 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for service-connected scars of the right neck, right ear, and scalp.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected right lateral chest scars.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left shoulder shrapnel wound.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969, including combat service and his decorations include the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

In November 2010, the Board found that the Veteran was not entitled to an initial rating in excess of 50 percent for his headache disorder prior to January 1, 2010, and remanded the issue of entitlement to a rating in excess of 10 percent for headache disorder on and after January 1, 2010 for further development.  The Board also remanded the scars of the right neck, right ear, and scalp; right lateral chest scars; and left shoulder shrapnel wound for further development.  

While this case was on remand, a July 2015 decision review officer (DRO) decision assigned a 50 percent rating for the headache disorder from January 1, 2010.  The Board has construed the issue on the title page to reflect this development.  This, and all other claims remanded in November 2010, has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for headaches, and the competent and credible evidence of record does not reflect the schedular criteria are inadequate to describe the severity and symptoms of this service-connected disability.

2.  The competent and credible evidence of record does not reflect the Veteran's service-connected scars of the right neck, right ear, and scalp are manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or more characteristics of disfigurement.  

3.  The competent and credible evidence of record does not reflect the Veteran's service-connected right lateral chest scars are manifested by 3 or more painful and/or unstable scars; are deep; or cause functional impairment to include limitation of motion.

4.  The evidence shows that the Veteran's left shoulder disability is manifested by limitation of motion at shoulder level as well as shrapnel wound of the left shoulder that affects Muscle Group III, with history of debridement and a through-and-through wound, as well as evidence of retained metallic fragments.

5.  The preponderance of the evidence shows that the Veteran does not have limitation of motion that approximates to between shoulder level and the side nor that his shrapnel wound of the left shoulder is manifested by a severe muscle injury/impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected headache disorder on and after January 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected scars of the right neck, right ear, and scalp, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7800 to 7805 (2015).

3.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right lateral chest scars are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7800 to 7805 (2015).

4.  The criteria for a rating of no more than 20 percent for the Veteran's service-connected left shoulder shrapnel wound are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.71a, 4.73, Diagnostic Codes 5201, 5301 and 5303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veteran has essentially contended that the service-connected disabilities that are the focus of this appeal are more debilitating that contemplated by the current schedular evaluations; and had emphasized the pain he experiences as a result of his headaches.  In addition, the Board previously determined in November 2010 that the VA examinations accorded to the Veteran were not adequate for evaluation of these disabilities as the findings on such did not fully address the requisite schedular criteria.  However, the Board notes that this deficiency was corrected by more recent August 2012 VA examinations.  Moreover, the Veteran has not contended there was any inaccuracy or prejudice regarding the findings of the August 2012 examinations, nor has he indicated any of the disabilities have increased in severity since that examination.  As such, the Board finds that the August 2012 VA examinations are adequate for resolution of this case, and no other deficiency in the duties to assist or notify is identified by the record to include the Veteran's contentions.  The Board will therefore proceed to the merits of the appeal.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran is already in receipt of "staged" ratings for all of the disabilities that are the subject of this appeal.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Headaches

The Veteran's service-connected headache disorder has been evaluated as analogous to migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, the Veteran is already in receipt of the maximum schedular rating available for his service-connected headaches for the period on and after January 1, 2010.  No other Diagnostic Code appears applicable to this case.  Moreover, in this case, the Board concurs with the determination below that this case does not warrant referral for consideration of an extraschedular rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As noted above, the aforementioned criteria of Diagnostic Code 8100 focus on the frequency and severity of the headaches, to include whether a claimant experiences prostrating attacks as a result of his or her headache symptomatology.  Implicit in this criteria is the determination that recurrent headaches that do not result in recurrent prostrating attacks of at least a certain regularity do not warrant a compensable rating regardless of other specific symptomatology.  As such, it appears the rating criteria contemplate the overall manner and impact of headache symptomatology, and are adequate to evaluate the Veteran's headaches.  Further, the record does not reflect these headaches are manifested by other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral for consideration of extraschedular rating is not warranted.

Analysis -- scars of the right neck, right ear, and scalp

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805.  The Board notes that the rating criteria for scars have changed, effective October 23, 2008.  To avoid any prejudice to the Veteran, his disabilities will be rated under both the former and amended rating criteria.

Initially, the Board notes that both prior and subsequent to October 23, 2008, Diagnostic Code 7800 applied to scars of the head, face, or neck.  38 C.F.R. § 4.118 (2008 and 2015).  Moreover, these revisions made no changes to the scheduler criteria of Diagnostic Code 7800 other than the addition of 2 explanatory Notes.  In short, the changes to Diagnostic Code 7800 are not so much substantive as clarifying the existing criteria.  Further, these revisions made no changes to Diagnostic Code 7806.  Simply put, these changes do not affect the criteria in a manner that is outcome determinative in this case. 

Diagnostic Code 7800 rates scars based upon disfigurement of the head, face, or neck.  A 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 .

In this case, the Board finds that the competent and credible evidence of record does not reflect the Veteran's service-connected scars of the right neck, right ear, and scalp are manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or more characteristics of disfigurement.  

The Board notes that a May 2007 VA examination noted, in pertinent part, that the Veteran had numerous small superficial shrapnel wounds involving the right anterior portion of his scalp, face, and neck.  Additionally, a May 2010 VA ear disease examination noted, in pertinent part, that palpation of the neck revealed a well-healed scar in more or less a vertical position in the left lateral neck extending in front of the ear and up into the scalp.  There was also no tenderness noted.  Further, a June 2010 VA examination noted the Veteran had multiple scars secondary to shrapnel wounds and surgical repair of the injuries.  However, while the June 2010 examination did measure the length of the scars it does not appear it explicitly noted whether there was visible or palpable tissue loss, gross distortion or asymmetry of one or more set features, nor did it appear to explicitly note whether the listed characteristics of disfigurement were present.  In short, the examinations accorded to the Veteran did not fully address the requisite schedular criteria for evaluating this disability.  Therefore, in November 2010, the Board found the examination was inadequate for resolution of this issue, and remanded the matter for a new examination.

The subsequent August 2012 VA examination explicitly found that the pertinent scars were not manifested by gross distortion or asymmetry of one feature or paired set of features.  Further, this examination found there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Moreover, the examination found no abnormal pigmentation or texture of the head, face, or neck; which would have included any hyper- or hypopigmentation, induration, inflexibility, and abnormal texture.  Thus, this examination reflects the Veteran does not meet or nearly approximate disfigurement characteristics (3) through (8) under Diagnostic Code 7800.  Nothing in the other evidence of record, to include the medical treatment records, indicates such impairment.

The June 2010 VA examination noted, in pertinent part, that the Veteran had a vertical, irregular scar on the mid forehead 2-3/4 inches long; a surgical scar on the right anterior neck, 7 inches in length and extending from the clavicle to the mandible; a vertical scar from the corner of the right eye in a semicircular direction extending downward 2-1/2 inches; as well as a curvilinear surgical scar extending 2-1/2 inches from the hairline down the right forehead, to the right cheek, which appeared to be a continuation of the curvilinear surgical scar of the right face.  The subsequent August 2012 VA examination noted a scar in the right anterior neck measuring 10.0 cm x 0.1 cm; a right post auricular scar measuring 8.0 cm x 0.2 cm; and a right temporal scar measure 2.0 cm x 0.1 cm.  In short, while there is evidence of a scar five or more inches (13 or more centimeters) in length on the June 2010 VA examination (i.e., disfigurement characteristic (1)), there is no indication on this or the August 2012 VA examination of a scar at least one-quarter inch (0.6 centimeters) wide at its widest part (i.e., disfigurement characteristic (2)).  Nothing in the other evidence of record demonstrates any of these service-connected scars had width to the extent necessary as to constitute a recognized disfigurement characteristic.

In view of the foregoing, the Board must find the competent and credible evidence of record does not demonstrate two or more of the recognized characteristics of disfigurement under Diagnostic Code 7800 so as to warrant a rating in excess of 10 percent.

The Board further finds that the competent and credible evidence of record does not reflect the Veteran's service-connected scars of the right neck, right ear, and scalp warrant a rating in excess of 10 percent under any of the other potentially applicable Diagnostic Codes for evaluating scars.

The Board observes that prior to October 23, 2008, Diagnostic Codes 7803 and 7804 provided for a maximum rating of 10 percent.  Similarly, Diagnostic Code 7802 provided a maximum 10 percent rating both prior to and since October 23, 2008.  Therefore, these Codes are clearly not applicable to the Veteran's current claim for a rating in excess of 10 percent.  In addition, the Board observes that Diagnostic Code 7803 was eliminated as part of the October 2008 revision.

Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  The Board observes that the October 2008 revisions did not change this Code in a manner that is outcome determinative.  Further, this Code explicitly states it is for scars other than the head, face, or neck.  As such, it is clearly not applicable to the evaluation of the service-connected scars of the right neck, right ear, and scalp.  Moreover, even if it were, the record does not reflect these scars are deep.  Rather 

Effective October 23, 2008, Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrants a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.

In this case, even though the record demonstrates the Veteran has at least 3 scars for his right neck, right ear, and scalp, the competent medical evidence does not demonstrate they are painful and/or unstable.  For example, there was no indication of such on the 2007 and 2010 VA examinations.  The August 2012 VA examination explicitly found that none of the pertinent scars were painful or unstable.  Therefore, a rating in excess of 10 percent is not warranted under this Code. 

Finally, the Board notes that prior to October 23, 2008, Diagnostic Code 7805 provided for scars to be rated on limitation of function of affected part. 38 C.F.R. 
§ 4.118 (2008).  As a result of the October 2008 revisions, Diagnostic Code 7805 provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  38 C.F.R.  § 4.118 (2015).  In this case, however, there is no indication of limitation of motion or other functional impairment due to the scars of the right knee, right eye, and scalp to include the 2007 and 2010 VA examinations.  Moreover, the August 2012 VA examination explicitly found that these scars did not result in limitation of function.

For these reasons, the Board finds there are no distinctive period(s) where the Veteran's meets or nearly approximates the criteria for a rating in excess of 10 percent for his service-connected scars of the right neck, right ear, and scalp.

Analysis - Right lateral chest scars

Initially, the Board notes that the service-connected right lateral chest scars are clearly not of the head, face, or neck.  Therefore, Diagnostic Code 7800 is not applicable to this claim.  

The Board also reiterates that prior to October 23, 2008, Diagnostic Codes 7803 and 7804 provided for a maximum rating of 10 percent; and Diagnostic Code 7802 provided a maximum 10 percent rating both prior to and since October 23, 2008.  Therefore, these Codes are clearly not applicable to the Veteran's current claim for a rating in excess of 10 percent.  

In regard to Diagnostic Code 7801, the Board notes that the competent and credible evidence of record, to include the August 2012 VA examination, does not reflect the service-connected right lateral chest scars are deep or cause limitation of motion.  Rather, the August 2012 VA examination described these scars as superficial, and stated that they did not cause functional impairment.  Moreover, these scars do not cover an area or areas exceeding 12 square inches (77 sq. cm).  In pertinent part, the August 2012 VA examination noted that scars on the posterior trunk measured 3.0 cm x 0.3 cm, 3.0 cm x 0.2 cm, and 4.0 cm x 3.0 cm.  Therefore, he does not meet or nearly approximate the criteria for a rating in excess of 10 percent under this Code.

The Board also notes that while the August 2012 VA examination noted at least 3 scars affecting the posterior trunk, it also found that none of them were painful and/or unstable.  Nothing in the other evidence of record, to include the competent medical treatment records, otherwise demonstrates the Veteran has at least 3 right lateral chest scars that are painful and/or unstable so as to warrant a rating in excess of 10 percent under the current version of Diagnostic Code 7804.

The Board further reiterates that the August 2012 VA examination found that these scars did not result in functional impairment; nor is such indicated by the other evidence of record to include limitation of motion.  Consequently, Diagnostic Code 7805 is not for application.

For these reasons, the Board finds there are no distinctive period(s) where the Veteran's meets or nearly approximates the criteria for a rating in excess of 10 percent for his service-connected right lateral chest scars.

Analysis - Left Shoulder Shrapnel Wound

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's right shoulder is considered the major upper extremity.  Therefore, his left shoulder is considered his minor upper extremity.

The Veteran's service-connected left shoulder shrapnel wound residuals has been rated based upon impairment of Muscle Group I under 38 C.F.R. § 4.73, Diagnostic Code 5301.  Functions of this muscle group include upward rotation of the scapula, elevation of arm above shoulder level.  This muscle group encompasses the extrinsic muscles of the shoulder girdle, including the trapezius, levator scapulae, and serratus magnus muscles.  Under this Code, a noncompensable (zero percent) rating is assigned for a slight disability of the major and minor arm.  A 10 percent rating is assigned for a moderate disability of the major or minor arm.  A 20 percent rating is assigned for a moderately-severe disability of the minor arm.  Finally, a 30 percent evaluation is assigned in severe cases for the minor arm.

The Board notes, however, that the recent August 2012 VA examination found that the left shoulder shrapnel wound actually affects Muscle Group III, which is evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5303.  Functions of this muscle group include elevation and abduction of arm to level of shoulder; and to act with Muscle Group II in forward and backward swing of the arm.  This muscle group encompasses the intrinsic muscles of the shoulder girdle, including the pectoralis major (clavicle) and deltoid muscles.  Under this Code, a noncompensable (zero percent) rating is assigned for a slight disability of the major and minor arm.  A 20 percent rating is assigned for moderate and moderately-severe disabilities of the minor arm.  Finally, a 30 percent evaluation is assigned in severe cases for the minor arm.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(d). 

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results. Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) . 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) . 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Initially, the Board notes that the current 10 percent rating was assigned pursuant to Diagnostic Code 5301 for moderate muscle injury/impairment.  Therefore, it would appear only logical that the same finding should apply for Diagnostic Code 5303, which warrants a 20 percent rating for such impairment.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Moreover, the service treatment record notes debridement of shell fragment wounds; there is evidence, including the May 2007 VA examination, which noted a through-and-through muscle injury of the left shoulder; and X-rays taken as part of the May 2007 examination revealed retained metallic fragments in the left shoulder.  Such history and findings are reflective of at least a moderate muscle disability pursuant to 38 C.F.R. § 4.56(d).  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds he is entitled to at least a 20 percent rating under Diagnostic Code 5303 for his service-connected left shoulder shell fragment wound.  See 38 C.F.R. §§ 4.3, 4.7.

The Board also finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected left shoulder shell fragment wound under either Diagnostic Code 5301 or 5303.  As noted above, a finding of severe muscle injury/impairment is required for such a rating under both Codes, and this is not demonstrated by the competent and credible evidence of record in this case.  

Initially, the Board acknowledges the record reflects the Veteran did undergo a period of prolonged hospitalization after sustaining multiple shell fragment wounds, open, in May 1968.  However, the record reflects the Veteran sustained these wounds to his head, both shoulders, upper extremities, right leg, and left foot.  Thus, the record reflects the hospitalization period was due to the fact he sustained multiple wounds and was not due exclusively to that of the left shoulder.  Moreover, the service treatment records note there was no fracture.  Consequently, the Board concludes the Veteran's history is not consistent with that of a severe muscle injury to the left shoulder.

The Board further finds that the objective findings on competent medical examination are not consistent with that of a severe muscle injury/impairment.  For example, the May 2007 VA examination showed left shoulder abduction from 0 to 120 degrees; forward flexion from 0 to approximately 110 degrees; external rotation from 0 to 70 degrees; and internal rotation from 0 to 90 degrees.  The average range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71.  Thus, the findings of the May 2007 VA examination appear consistent with no more than moderate limitation of abduction and forward flexion, slight impairment of external rotation, and no impairment of internal rotation.  Moreover, three repetitions of all these maneuvers were performed, and there was no increasing limitation of movement or loss of function..

Similarly, the Board notes that the June 2010 VA examination found that the Veteran could elevate the left shoulder in the forward position 160 degrees with some pain at the extreme of elevation.  He could also abduct 130 degrees with pain; rotate internally 90 degrees without pain; and rotate externally rotate 85 degrees with slight pain.  After three repetitions, there was no change in range of motion due to pain, spasm, tenderness or fatigue.  There was also no bony abnormalities of the left shoulder found on this examination.

The Board acknowledges that it was previously determined that the prior examinations were inadequate because they did not fully address all the requisite criteria for evaluating this service-connected disability.  However, the Board did not find, nor does the record otherwise reflect, that the examination findings that were made were inaccurate.

The Board also reiterates that it has found the August 2012 VA examination corrected the deficiencies of the prior examination, and that it is otherwise adequate for resolution of this case.  In pertinent part, this examination explicitly found that the Veteran had no known fascial defects or evidence of fascial defects associated with any muscle injuries; and no cardinal signs of symptoms of muscle injuries.  Further, the examination found his muscle injury(ies) did not affect muscle substance or function; and he had no muscle atrophy.  Moreover, muscle strength testing was 5/5 normal for left shoulder abduction, as well as the left elbow flexion and extension and left wrist flexion and extension.  In addition, a February 2014 addendum opined that the results of the August 2012 VA examination were consistent with a slight disability.  The record does not otherwise reflect the left shoulder had impairment consistent with that of a severe disability under 38 C.F.R. § 4.56(d)(4).

In view of the foregoing, the Board finds the Veteran is entitled to a rating of no more than 20 percent for his service-connected left shoulder shrapnel wound under Diagnostic Codes 5301 or 5303.

The Board also finds the Veteran is not entitled to a rating in excess of 20 percent for his service-connected left shoulder under other potentially applicable criteria for disabilities of the shoulder and arm found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  

Initially, the Board notes that Diagnostic Code 5203 for clavicular or scapular impairment does not provide for a rating in excess of 20 percent.  The record also does not reflect the Veteran has ankylosis of the left shoulder so as to warrant consideration of Diagnostic Code 5200.  

Under Diagnostic Code 5202, a 20 percent evaluation for the minor arm may be granted for four different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; and (4) recurrent dislocations of the scapulo-humeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus, a 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus and a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus.  In this case, the evidence, to include the May 2007 X-rays of the left shoulder, does not demonstrate fibrous union, nonunion, or loss of head of the humerus.  

Diagnostic Code 5201 evaluates limitation of motion of the left shoulder, and, as mentioned above, the Veteran does have such impairment.  However, under this Code limitation of motion of the minor shoulder to midway between the side and shoulder level warrants a 20 percent evaluation.  Motion no more than 25 degrees from the side warrants a 30 percent rating.  

As detailed above, the range of motion findings noted on VA examinations do not indicate the Veteran has limitation of left shoulder motion no more than 25 degrees from the side, nor is such indicated by the other evidence of record.  Moreover, repetitive motion testing was conducted as part of the aforementioned VA examinations in an effort to simulate the effect of pain during flare-ups and there was no change in range of motion.  Therefore, even when taking into account his complaints of pain, the Veteran does not meet or more nearly approximates the criteria for a rating in excess of 20 percent under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.

For these reasons, the Board finds the Veteran is not entitled to a rating in excess of 20 percent for his left shoulder under any of the potentially applicable Diagnostic Codes.

Other Considerations

In making the above determination, the Board notes it took into consideration the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, other than the 20 percent evaluation assigned for the left shoulder, the record did not indicate any distinctive period(s) where any of the aforementioned disabilities met or nearly approximated the criteria for ratings in excess of those currently in effect nor a rating in excess of 20 percent for the left shoulder.

The Board also finds that the record, including the Veteran's contentions, does not reflect his service-connected scars of the right neck, right ear, and scalp; right lateral chest scars; and/or left shoulder shrapnel wound warrants consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  In pertinent part, the applicable schedular criteria appears to encompass the current manifestations of these disabilities.  For example, Diagnostic Code 7805 requires the Board to consider any disabling effect(s) of the service-connected scars not explicitly addressed by the other Diagnostic Codes.  For the shrapnel wound the Board was to determine the overall level of functional impairment caused by the requisite symptoms.  Further, the record does not indicate any of these disabilities are manifested by other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  As detailed above, the Board has also explicitly addressed the matter of whether an extraschedular rating was warranted for the headache disorder in this case.

Lastly, the Board notes that the Veteran has contended he is unemployable due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, in this case the Veteran is already in receipt of a combined schedular rating of 100 percent for his service-connected disabilities.  He is also in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  As such, the facts of this case do not warrant consideration of a TDIU.














ORDER

A rating in excess of 50 percent for the service-connected headache disorder on and after January 1, 2010, is denied.

A rating in excess of 10 percent for the service-connected scars of the right neck, right ear, and scalp, is denied.

An initial rating in excess of 10 percent for the service-connected right lateral chest scars is denied.

An initial rating of no more than 20 percent for the service-connected left shoulder shrapnel wound is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


